DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-15 in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that applicants point out that claim 16 recites “providing reflective particles” and claim | recites “reflective particles”. Further, the composition of claim | recites “magnetic particles” and further recited “comprising” transitional language and is therefore open-ended and broad enough to include non-reflective particles. Therefore, the Examiner’s reasoning does not show how the method of claim 16 can be used to make a composition that is materially different than the composition of claim 1. Furthermore, it is believed that all of the claims in this application can be examined concurrently without serious burden. The subject of Group I, claims 1-15, is directed to a composition, while the subject matter of Group H, claims 16-20, is directed to a method of making the composition.
This is not found persuasive because it should be noted that adding non-reflective particles in the composition would make the product different than what it is being claimed and with respect to the arguments of not being a serious burden to examine all the claims is not persuasive as (a) the inventions have acquired a separate status in the art in view of their different CPC classifications; (b) the inventions require a different field of search (for example, searching different CPC classes/subclasses or electronic resources, or employing different search queries);  (c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph..
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 2004/0028905) in view of Degott et al. (US 2016/0176223) and Kasch et al. (US 2010/0178508) or Knox (US 6134863). 
Regarding claims 1-10, 13-15 Phillips discloses multilayered magnetic pigment flakes. The pigment flakes can be interspersed in to liquid media such as paints or inks to produce colorant compositions (abstract). Pigment flakes comprises a magnetic core section including: a central magnetic layer having a first major surface, an opposing second major surface, and at least one side surface; and a first reflector layer on the first major surface of the magnetic layer, and an opposing second reflector layer on the second major surface of the magnetic layer; a first dielectric layer overlying the first reflector layer (claim 23, see figures 13-14). The magnetic layer comprises a material selected from the group consisting of iron, cobalt (claim 25). The reflector layers comprise a reflective material selected from gold, nickel, chromium (claim 30) which would intrinsically have high reflectance and magnetic properties. The pigment flakes can be further fragmented if desired by, for example, grinding the flakes to a desired size using an air grind, such that each of the pigment flakes has a dimension on any surface thereof ranging from about 2 microns to about 200 microns order to impart additional durability to the color shifting (para 0113), where the pigment flakes correspond to the reflective particles of the present invention.
However, Phillips fails to disclose that the magnetic particles having a median particle size of about 10-30 microns and reflective particles having a median particle size of about 1-9 microns
Whereas, Degott discloses magnetic or magnetizable pigment particles comprising a magnetic metal selected from the group consisting of cobalt, iron, gadolinium and nickel; a magnetic alloy of iron, manganese, cobalt, nickel or a mixture of two or more thereof; and having a d50 value higher than 6 .mu.m and lower than 13 .mu.m (claim 1). It is known in the art to use inks, compositions, coatings or layers containing oriented magnetic or magnetisable pigment particles (para 0002). 
Whereas, Kasch discloses a multilayer of cholesteric liquid crystal polymer (CLCP), wherein at least two layers of CLCP differing in at least one optical property are arranged on top of each other. Corresponding pigments, coating compositions and there use in security and decorative printing and coating applications are disclosed as well (abstract). Flake pigment for printing or coating applications, obtained by comminuting a multilayer of cholesteric liquid crystal polymer (CLCP. The median d50 size of the flake pigment is between 5-100 microns (claims 38 and 40). Alternatively, Knox discloses packaging metal pigment, where the pigment is a flake having a median particle size of 5-20 microns (claim 1 and 6). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to form the magnetic particles in the magnetic layer of Phillips with a median particle size of 6-13 microns as taught by Degott motivated by the desire to exhibit optimum optical properties and to properly align the pigment particles in the dark areas and to form the pigment flakes of Phillips having a median particle size of 5-20 microns as taught by Kasch or Knox motivated by the desire to have improved processability (Knox, col. 3 lines 55-60) and to have improved optical properties. 
Regarding claim 11, Phillips fails to disclose that the reflective particles are present in the composition in an amount from about 1 to about 40 area percent, based upon the combined particle surface of the magnetic particles and the reflective particles. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges of 1-40 area percent through process optimization motivated for the end use applications like paints and inks and properties needed for the specific product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).
Regarding claim 12, Phillips fails to disclose that the magnetic particles are present in an amount from about 1-35 weight percent based upon the total weight percent of the composition. 
Whereas, Degott discloses the coating composition described herein comprises the non-spherical magnetic or magnetisable pigment particles described herein, in particular non-spherical optically variable magnetic or magnetisable pigment particles, dispersed in a binder material.  Preferably, the non-spherical magnetic or magnetisable pigment particles are present in an amount from about 2 wt-% to about 40 wt-%, more preferably about 4 wt-% to about 30 wt-%, the weight percent being based on the total weight of the coating composition (para 0064).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include magnetic particles of Phillips in an amount of 4-30 weight percent as taught by Degott in the coating composition motivated by the desire to have pigment flakes with high brightness, high contrast, high resolution and reduced sparkling. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788